Citation Nr: 1404357	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-46 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C..

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a rating in excess of 10 percent for fracture of the distal head of the second right metatarsal, with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to June 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at an October 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

As the Veteran reports he is working, no claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for hepatitis C and an increased rating in excess of 10 percent for fracture of the distal head, second right metatarsal, with degenerative changes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in an unappealed July 2003 rating decision on the grounds that there was no evidence of incurrence in service.  The denial became final in July 2004.

2.  The evidence added to the record since the July 2003 rating decision was not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The July 2003 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. §7105 (c) (West 2002); 38 C.F.R. §§ 20.302,  20.1103 (2013).

2.   New and material evidence has been received, and the Veteran's claim for service connection for hepatitis C is reopened.  38 U.S.C.A. §5108 (West 2002);  38 C.F.R. §3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.  


II.  New and Material Evidence

The Board recognizes that although the RO did not mention reopening, it did address the matter of service connection for hepatitis C on the merits in the October 2009 statement of the case (SOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for entitlement to service connection for hepatitis C was denied in a July 2003 rating decision on the grounds that there was no evidence of incurrence in service.  Evidence consisted of the Veteran's lay statements, VA treatment records, and service treatment records.  Since the July 2003 rating decision became final, evidence added to the record included an October 2012 VA examiner's opinion.  The examiner discussed the potential relationship of hepatitis C and service, by stating that the coexistence of the Veteran's current hepatitis C and service-connected hepatitis B and was possible, because they are both acquired under similar conditions. 

In this case, the October 2012 VA opinion is new as it was not previously considered and is also material as it relates to a previously unestablished fact, a possible  relationship between hepatitis C and service, and does so in a positive manner, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, new and material evidence having been submitted, the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.




ORDER

New and material evidence having been submitted, the claim of entitlement to  service connection for hepatitis C is reopened; to this extent only, the appeal is granted.


REMAND

Hepatitis C

The Veteran is seeking service connection for hepatitis C.  A review of the evidence of record shows that the Veteran has stated that he was diagnosed with hepatitis C at the VAMC Houston in 1993, 1994, and 1996.  The claims file contains VA treatment records from the VAMC Houston that date back to November 1997 only.   As the VA treatment records appear incomplete, remand is necessary to obtain the Veteran's complete VA treatment records, including the time period prior to November 1997. 

In July 2010, a VA examination was conducted.  The examiner noted the Veteran's reported symptoms but did not provide a nexus opinion.  As stated above, the  October 2012 VA examiner raised the possibility of a direct relationship between hepatitis C and service, but did not provide an adequate opinion.  Therefore, remand is required to obtain such.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, as the Veteran's complete VA treatment records are being sought on remand, the Board finds that a new VA opinion should be obtained once the file is complete.  

Fracture of the Distal Head of the Second Right Metatarsal, with degenerative changes.

At his October 2013 travel board hearing, the Veteran testified that the pain in his right foot and toes was debilitating and caused him to fall and lose his balance at times.  The Veteran also stated that the swelling in his foot had increased, and that he used athletic shoes for support while walking around or at work.  The Veteran's wife also testified that she would walk behind the Veteran in order to catch and stabilize him when he leans back.  The Veteran is effectively alleging that his foot has worsened since the most recent VA examination in July 2010.

Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected fracture of the distal head, second right metatarsal, with degenerative changes.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the VAMC Houston and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 1976 to the present.  Requests must include lab reports and reports of blood testing.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If records are not available for any reason, a written certification explaining such must be obtained from the custodian of the missing records and associated with the claims file.

2.  After the above stated development is completed, schedule the Veteran for a VA examination.  It is imperative that the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) be made available to the examiner and reviewed in connection with the examination.  The examiner should conduct any updated testing necessary and take from the Veteran a history sufficient to identify potential risk factors for hepatitis.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that hepatitis C had its onset in service or is otherwise related to service.

The examiner should specifically indicate the likelihood that hepatitis C was contracted at the same time as hepatitis B, which was documented in service.

The examiner should also specify the earliest signs or symptoms in the record indicating the onset of hepatitis C during or after service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected for fracture of the distal head of the second right metatarsal, with degenerative changes.   All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  

The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


